     Case 3:19-cv-02108-BAS-WVG Document 14 Filed 07/07/20 PageID.230 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
          RAMON CONTRERAS,                            Case No.: 3:19-cv-02108-BAS-WVG
11        CDCR #V-99014,
                                                      ORDER DENYING PLAINTIFF’S
12                                     Plaintiff,     MOTION FOR RECONSIDERATION
13           v.                                       [ECF No. 13]
14        RALPH DIAZ; PATRICK COVELLO;
          K. COTTRELL; C. ROCHA; V.
15        CORTES; H. CRUZ; M. SEAMAN;
          PLASCENCIA; J. JUAREZ,
16
                                    Defendants.
17

18   I.     PROCEDURAL HISTORY
19          On November 1, 2019, Plaintiff Ramon Contreras, currently incarcerated at
20   Ironwood State Prison (“ISP”) located in Blythe, California, and proceeding pro se, filed a
21   civil rights complaint pursuant to 42 U.S.C. § 1983 (“Compl.”) against officials at the
22   California Department of Corrections and Rehabilitation (“CDCR”), along with prison
23   officials at the Richard J. Donovan (“RJD”) in San Diego, California. (ECF No. 1.)
24   Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) when he filed
25   his Complaint; instead, he filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant
26   to 28 U.S.C. § 1915(a). (ECF No. 2.)
27          On January 13, 2020, the Court granted Plaintiff’s Motion to Proceed IFP and
28   simultaneously dismissed his Complaint for failing to state a claim pursuant to 28 U.S.C.

                                                    -1-
                                                                                        19cv2108
     Case 3:19-cv-02108-BAS-WVG Document 14 Filed 07/07/20 PageID.231 Page 2 of 4



 1   § 1915(e)(2) and § 1915A(b). (See ECF No. 3.) Plaintiff was granted leave to file an
 2   amended pleading correcting the deficiencies of pleading identified in the Court’s Order.
 3   (Id. at 12–13.) Plaintiff was cautioned that Defendants not named and any claim not re-
 4   alleged in his Amended Complaint will be considered waived. (Id.) See S.D. Cal. CivLR
 5   15.1; Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir.
 6   1989) (“[A]n amended pleading supersedes the original.”); Lacey v. Maricopa Cty., 693
 7   F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend which are
 8   not re-alleged in an amended pleading may be “considered waived if not repled”).
 9          On January 27, 2020, Plaintiff filed a First Amended Complaint (“FAC”). (ECF No.
10   4.) The Court again conducted the required sua sponte screening and found that he again
11   failed to state a claim upon which relief could be granted. (ECF No. 6 at 11.) Additionally,
12   in his FAC, Plaintiff no longer named Cruz, Seaman, and Plascencia as Defendants.
13   Accordingly, the claims against these Defendants were deemed waived and those
14   Defendants were dismissed from this action. (Id. at 2 (citing Lacey, 693 F.3d at 928).)
15          Plaintiff was granted leave to file an amended pleading and on April 29, 2020,
16   Plaintiff filed his Second Amended Complaint (“SAC”). (ECF No. 7.) Plaintiff also filed
17   a Motion to Appoint Counsel. (ECF No. 9.)         The Court denied Plaintiff’s Motion to
18   Appoint Counsel, dismissed his SAC for failing to state a claim, and, finding amendment
19   would be futile, denied him leave to amend. (ECF No. 10.) On June 23, 2020, Plaintiff
20   filed a Motion for Reconsideration (“Motion”). (ECF No. 13.)
21   II.    MOTION FOR RECONSIDERATION
22          A.    Standard of Review
23          Under the Federal Rules of Civil Procedure, a motion for “relief from a final
24    judgment, order or proceeding” may be filed within a “reasonable time,” but usually must
25    be filed “no more than a year after the entry of the judgment or order or the date of the
26    proceeding.” Fed. R. Civ. P. 60(c). Reconsideration under Rule 60 may be granted in the
27   case of: (1) mistake, inadvertence, surprise or excusable neglect; (2) newly discovered
28   evidence; or (3) fraud; or if (4) the judgment is void; (5) the judgment has been satisfied;

                                                 -2-
                                                                                         19cv2108
     Case 3:19-cv-02108-BAS-WVG Document 14 Filed 07/07/20 PageID.232 Page 3 of 4



 1   or (6) for any other reason justifying relief. Fed. R. Civ. P. 60(b). A motion for
 2   reconsideration cannot be granted merely because a plaintiff is unhappy with the judgment,
 3   frustrated by the court’s application of the facts to binding precedent, or because he
 4   disagrees with the ultimate decision. See 11 Charles Alan Wright & Arthur R. Miller
 5   Federal Practice & Procedure § 2810.1 (3d ed. 2012) (“[R]econsideration of a judgment
 6   after its entry is an extraordinary remedy which should be used sparingly.”).
 7          B.     Plaintiff’s Motion
 8          In Plaintiff’s SAC, he alleged that his Fourteenth Amendment due process rights
 9   were violated during a disciplinary hearing conducted in October 11, 2018. (SAC at 7.)
10   The disciplinary charges were later re-heard, and Plaintiff was “exonerated” following a
11   second disciplinary hearing. (Id. at 11.)
12          The Court found that Plaintiff’s claims of due process violations occurring during
13   his first disciplinary hearing were “moot in light of the grant of a new hearing which
14   resulted in a not guilty hearing.” (ECF No. 10 at 8 (citing Brown v. Marshall, No. CIV S-
15   07-0956 MCE DAD P, 2012 WL 12906131, *9 (E.D. Cal. Mar. 1, 2012) (“[P]laintiff’s
16   procedural due process claims related to either his first or second disciplinary proceedings
17   have been rendered moot by the subsequent re-issuing and re-hearing of the rules violation
18   charge against him.”); Shotwell v. Brandt, No. C 10–5232 CW (PR), 2012 WL 6569402,
19    at *3 (N.D. Cal. Dec. 17, 2012) (finding that “the remedy for an unfair hearing is another
20    hearing” and “due process was satisfied when the results of the first disciplinary hearing
21    were vacated, [and] the RVR was ordered reissued and reheard”).)
22          In addition, the Court also found that Plaintiff did not allege that he suffered any loss
23    of credits or that his sentence was extended as a result of the first disciplinary hearing. (See
24    id. (citing Randolph v. Sandoval, No. 1:18-cv-00968-LJO-BAM (PC), 2019 WL 2410469,
25    *7 (E.D. Cal. June 7, 2019) (finding no due process violation where “disciplinary
26    proceedings were rendered moot by the subsequent not guilty finding” and the plaintiff did
27    not lose credits, serve “additional time in segregation,” or maintain a “disciplinary record
28    for the alleged offenses after the RVRs were overturned”).)

                                                    -3-
                                                                                              19cv2108
     Case 3:19-cv-02108-BAS-WVG Document 14 Filed 07/07/20 PageID.233 Page 4 of 4



 1          Plaintiff argues in his Motion that the Court’s citing to Randolph supports a finding
 2   that his due process rights were violated. (See ECF No. 13 at 1–2.) Specifically, Plaintiff
 3   argues that, unlike the inmate in Randolph, he did “remain in administrative segregation
 4   for an additional two months” after he was found guilty in his first disciplinary hearing.
 5   (Id. at 2.)
 6          However, Plaintiff misstates the factual and legal findings in Randolph.
 7   Specifically, the plaintiff in Randolph, like Plaintiff in this matter, did not serve any
 8   additional time in administrative segregation after the second disciplinary hearing which
 9   overturned the findings of the first disciplinary hearing.         After Plaintiff’s second
10   disciplinary hearing, by his own admission, he was “released from administrative
11   segregation on December 6, 2018, when the guilty finding was dismissed.” (ECF No. 13
12   at 2.) Thus, even though Plaintiff served time in administrative segregation while he was
13   awaiting the second disciplinary hearing, this does not rise to the level of a due process
14   violation. See Randolph, 2019 WL 2410469, at *7 (finding any due process violations in
15   disciplinary hearings rendered moot by the subsequent not guilty finding and overturning
16   of the RVR where there was no indication that the plaintiff suffered a loss of credits, served
17   additional time in segregation, or maintained a disciplinary record); see also Resnick v.
18   Hayes, 213 F.3d 443, 448–49 (9th Cir. 2000) (holding that plaintiff had no protected liberty
19   interest in being free from confinement in administrative segregation pending his
20   disciplinary hearing). The Court therefore finds no basis for granting reconsideration.
21   III.   CONCLUSION AND ORDER
22          For the reasons explained, the Court DENIES Plaintiff’s Motion for
23   Reconsideration (ECF No. 13).
24          IT IS SO ORDERED.
25

26   Dated: July 7, 2020
27

28


                                                  -4-
                                                                                           19cv2108
